ORDER
On February 29, 2012, immediately following oral argument in this appeal, this court issued an order directing that a new trial before an associate judge of the Family Court be scheduled forthwith in accordance with our earlier mandate. The order further stated that an opinion would follow. In re N.R., 41 A.3d 1219 (D.C.2012).
The Family Court promptly assigned the matter to Associate Judge Dalton, who held a status and scheduling conference on March 12, 2012. Prior to the agreed-upon trial date, however, the parties settled all outstanding issues, thereby obviating the need for a trial on Appellant’s claim for custody of his children. The parties’ settlement was embodied in a stipulation entered on the Family Court docket on June 5, 2012. The parties notified this court on July 27, 2012, that the settlement had been reached and that it was no longer necessary to hold a trial on appellant’s custody claims.
In light of the trial court’s compliance with our order and the subsequent stipulation and settlement, this court will not issue an opinion further elaborating upon its February 29, 2012, order. Accordingly, it is
ORDERED that the judgment from which this appeal was taken is

Reversed.